Exhibit 10.1

﻿

Amendment No 1 to Executive Chairman Agreement

﻿

THIS AMENDMENT NO 1 TO EXECUTIVE CHAIRMAN AGREEMENT (this “Amendment”) is made
effective as of March 5, 2020 and is between Chipotle Mexican Grill, Inc., a
Delaware corporation (the “Company”), and Steve Ells (the
“Executive”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Executive Chairman
Agreement dated as of November 28, 2017 (as amended by the Waiver dated as of
February 21, 2019, the “Agreement”).

WHEREAS, the Executive and the Company are parties to the Agreement relating to
Executive’s transition from Chief Executive Officer of the Company to the role
of Executive Chairman of the Board, which transition was effective as of March
5, 2018; 

WHEREAS, effective March 3, 2020, the Board of Directors of the
Company appointed Brian Niccol, Chief Executive Officer of the Company, to the
additional role of Chairman of the Board, which effectively terminates the
Executive’s service as Executive Chairman of the Board (the “March 3 Event”);  

WHEREAS, Executive has delivered written notice to the Company that he intends
to terminate his employment with “Good Reason” (as defined in the Agreement),
effective March 3, 2020 (the “Termination Date”),  because the March 3 Event
constitutes a material diminution of his duties and responsibilities as
Executive Chairman, and the Company has agreed that the March 3 Event entitles
the Executive to terminate his employment for Good Reason and waives its 30-day
cure period; and

WHEREAS, Executive and the Company desire to amend the Agreement as set forth in
this Amendment, which amendments have been approved by the Compensation
Committee of the Company’s Board of Directors.  

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Executive agree as follows:

1. Restrictive Covenant Payments.  The Company will pay to the Executive the
$900,000 Restrictive Covenant Payments through and including March 3, 2022 in
accordance with and subject to the terms of the Agreement.

 

2. Outstanding Long-Term Incentive Awards.  Attached as Exhibit A is a summary
of outstanding long-term incentive awards held by Executive as of the date of
this Amendment (“LTI Awards”).  Executive shall not be entitled to receive any
other awards under the Company’s long-term incentive program after the
Termination Date.

﻿

3. Extension of Restrictive Covenants.  The Agreement provides that the
Executive shall comply with certain restrictive covenants contained in Section 4
of the Agreement.  The



--------------------------------------------------------------------------------

 

Executive hereby agrees to extend the period during which the Executive must
comply with the restrictive covenants contained in Section 4 of Agreement for
two additional years, so that the “Restricted Period” with respect to Section 4
extends for four years commencing on the Termination Date; provided, however,
that the duration of the Restrictive Covenant Payments (as defined in the
Agreement) remain unchanged at two years.  In consideration for the extension of
the restrictive covenants, the Company agrees to provide the following
additional benefits to the Executive (the “Additional Benefits”): 

a.



the LTI Awards will continue to vest in accordance with the terms and conditions
of the applicable award agreements, as if Executive employment with the Company
continued through the applicable vesting periods  (for the avoidance of doubt,
the fact that the Executive has ceased to serve on the Board of Directors of the
Company will not result in the termination, forfeiture or pro-ration of any of
the LTI Awards or in the reduction of any period of exercise);

﻿

b.



the Executive shall be entitled to receive a payout under the Company’s annual
incentive plans for 2020 and 2021 equal to $1.0 million each year, which payout
shall be made at the same time that payouts under such annual incentive plans
are made to the executive officers of the Company, but in no event later than
March 31, 2021 and 2022, respectively;

c.



if Executive elects to continue his healthcare coverage through the Consolidated
Omnibus Budget Reconciliation Act (COBRA), the Company will reimburse the
Executive for the full cost of COBRA premiums for 18 months after the
Termination Date, which is the Executive’s COBRA eligibility period;

d.



if Executive elects to convert his life insurance coverage into an individual
life insurance policy, the Company will assist the Executive with the conversion
of the policy and will pay the Executive a cash amount equal to the premiums to
continue such coverage through June 2021.

In addition to any remedies available to the Company pursuant to the Agreement,
in the event of the Executive’s breach of any Restrictive Covenants contained in
Section 4 of the Agreement (which breach, if curable, is not cured within 30
days following the Company’s written notification to the Executive of such
breach), the Company shall be entitled to cease providing the Additional
Benefits to the Executive; provided, however, that the 2018 SOSAR (as indicated
on Exhibit A shall not be subject to recoupment beyond the Restricted Period set
forth in the Agreement (i.e., the additional two year extension provided by this
Section 3 does not apply to the 2018 SOSAR).

4.No Other Modifications of the Agreement.  Except as expressly agreed in this
Amendment,  no other amendments or modifications are made to the Agreement, and
the terms and conditions of the Agreement otherwise remain in effect without
modification. 





2

 

--------------------------------------------------------------------------------

 

﻿

[signature page follows]



3

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of March 5, 2020.

Chipotle Mexican Grill, Inc.

﻿

By: /s/ Jack Hartung

Chief Financial Officer

﻿

﻿

Executive

﻿

/s/ Steve Ells

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿





4

 

--------------------------------------------------------------------------------

 

Exhibit A

﻿

Steve Ells – Outstanding LTI

﻿

Chipotle Mexican Grill, Inc. - Employee Grants Report (report run 04-Mar-2020)

﻿

 

 

 

 

 

 

 

 

 

 

 

First Name

Last Name

Grant Name

Employee Grant Number

Grant Date

Shares Granted

Vest Date 1

Vest Quantity 1

Vest Date 2

Vest Quantity 2

Outstanding Available

Original Expiry Date

Steven

Ells

01/5/2018- SAR - $500.00 - 2011 Plan **

7891

05-Jan-2018

175,000 

04-Jul-2019

175,000 

 

 

175,000 

05-Jan-2022

Steven

Ells

02/21/2019- SAR - $601.19 - 2011 Plan

12452

21-Feb-2019

1,997 

08-Feb-2021

999 

08-Feb-2022

998  1,997 

21-Feb-2026

Steven

Ells

02/21/2019 - Ells Annual Perf Shares Performance Criteria - 2011 Plan

12453

21-Feb-2019

898 

15-Mar-2022

898 

 

 

898 

31-Dec-2022

﻿

** This award (the "2018 SOSAR") is exercisable from January 5, 2021 through and
including January 5, 2022

﻿



5

 

--------------------------------------------------------------------------------